DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16th, 2022 has been entered.

Response to Amendment
Applicant's amendment filed June 16th, 2022 have been entered. Claims 1 and 12 have been amended. Claims 22-26 have been added.

The Section 103 rejections over Carey as the primary reference made in the Office action mailed January 19th, 2022 have been maintained and have been updated to reflect Applicant’s amendment as recited below.
The Section 103 rejections over Cossaboom as the primary reference made in the Office action mailed January 19th, 2022 have been maintained and have been updated to reflect Applicant’s amendment as recited below.
The Section 103 rejections over Kim as the primary reference made in the Office action mailed January 19th, 2022 have been maintained and have been updated to reflect Applicant’s amendment as recited below.



Response to Arguments
Applicant's arguments filed June 16th, 2022  have been fully considered but they are not persuasive. 

Applicant argues that none of the primary references have considered that delivering significant heat in order to penetrate deeper layers of tissue (e.g. for sore muscles) with a lower level of energy than a regular battery is able to produce and that a unidirectional flow is crucial to providing the temperature differential as claimed (at the lower level of energy). The Examiner disagrees.
The objective of treating sore muscles as desired by Applicant is not claimed and thus any prior art is not required to meet such limitations. Furthermore, at least Cossaboom is directed to heating a pad/device for the purpose of minimizing pain from bursitis, arthritis, and muscular ailments (i.e. deep tissue treatment) (col. 1, lines 10-12).
Also, all references teach the reflective layer (and insulation layers) for providing unidirectional flow in the direction of the user/wearer of the heating device (which would inherently result in a temperature differential) [Carey, 0028; Cossaboom, col. 1, lines 21-27 & col. 3, lines 17-25; Kim/Neidnig, col. 2, lines 30-45]. Therefore, when Applicant compares their results with those of the conventional prior art, it is not comparable or equivalent to the closest prior art.

Furthermore, even if Applicant’s arguments were convincing the newly added limitations are provided as “configured to” type limitations, wherein it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.

Also, while Applicant contends the newly added subject matter is not “new matter”, the Examiner disagrees. Applicant bases a temperature differential range of “at least +10 °C” on a disclosure of the conventional prior art temperature differential being 9 °C between a 55 °C posterior side and 46 °C anterior side and the temperature differential of current invention being 15 °C (or maybe 25 °C, there is clearly a typo/error in one of the numbers) between a 56 °C posterior side and a 31 °C anterior side, the only difference between the two apparently being a reflective layer [0037].
Therefore, the disclosure does not provide support for the entire claimed range of at least +10 °C (claims 1, 12, & 25-26), a second temperature outside of the reflective layer (which is not considered the anterior side) (claims 12 & 23), the (entire) range of at least +20 °C (claims 22-23), or the entire claimed posterior side temperature range of at least 55 °C (claims 24 & 26).

Lastly, Applicant contends that Cossaboom is not an enabling reference in use with a battery because it acknowledges that battery use would be cumbersome but that “it may be arranged by adapting the heating wires for battery power” and no plans for adaptation are disclosed.
Without an accompanying affidavit or declaration providing evidence/facts that one of ordinary skill in the art would not have been able to adapt heating wires for battery power, every patent is presumed valid and operable. Furthermore, Applicant does not teach substantially more in reference to their heating wires being adapted for battery use. See MPEP 2121.02 I. & 716.07.
Finally, Hong (KR 2004-87879 Y1) discloses a wearable/portable heating device, improved over the prior art that plugs into a house or automobile outlet [0005-0006], the heating wire being adapted for use with a battery [0008-0010], wherein unidirectional heat flow provided by a reflective layer allows for realization of high temperatures (up to 80 °C) with a low power [0014-0016, 0024-0025 Fig. 5]. As a secondary evidentiary reference enabling Cossaboom (see MPEP 2131.01 I.) or in combination with Cossaboom one of ordinary skill in the art at the time of invention would have understood how (and why) to apply a portable battery to the heatable wiring of the body-wearable heating device of Cossaboom.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 & 11-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
. Applicant bases a temperature differential range of “at least +10 °C” on a disclosure of the conventional prior art temperature differential being 9 °C between a 55 °C posterior side and 46 °C anterior side and the temperature differential of current invention being 15 °C (or maybe 25 °C, there is clearly a typo/error in one of the numbers) between a 56 °C posterior side and a 31 °C anterior side, the only difference between the two apparently being a reflective layer [0037].
Therefore, the disclosure does not provide support for the entire claimed range of “at least +10 °C” (claims 1, 12, & 25-26), a second temperature outside of the reflective layer (which is not considered the anterior side) (claims 12 & 23), the range of at least +20 °C (claims 22-23), or the entire claimed posterior side temperature range of at least 55 °C (claims 24 & 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-9, & 11-26 are rejected under 35 U.S.C. 103 as being unpatentable over Carey et al. (U.S. Pub. No. 2012/0222192 A1) (hereinafter “Carey”) in view of Markes et al. (CS 269153 B1) (hereinafter “Markes”) and McFie et al. (U.S. Pub. No. 2009/0025127 A1) (hereinafter “McFie”).
Regarding claims 1, 3, 6, 8, 11-13, 16-17, and 22-26, Carey teaches a mask worn over the sinus region of a user comprising a bottom cloth (first) layer (All Figs. [46]) that comes into contact with the user/skin [0031], comprising materials such as flannel [0031], temperature control circuit (second) layer (All Figs. [43]) comprising a heater having one or more heating wires that can be selectively heated to control the temperature of the pad [0033], the wires optionally bonded with/embedded in one or more electrical insulating layers in the event the temperature control circuit layer is not already insulated [0029], an IR reflective (third) layer, such as a metallized biaxially-oriented polyester film (i.e. Mylar) or related material configured to (re)direct heat toward the user [0028], and an outer/top cloth layer comprising a decorative fabric such as sateen or flannel (mesh) [0016, 0026], wherein a power source such as a battery and its control enclosure may be provided externally or internally (pocket) to the eye mask with any switches/displays located on the external surface of the mask [0017-0020], wherein the controls/display constitute at least an on/off switch [0022-0024], and wherein the mask can be attached to the user via a hook-and-loop style fastener [0015].
Further regarding claims 1 and 12 and regarding claims 9 and 19-21, the reflective metallized film is not taught to comprise hollow polyester fibers passing through it and a nonwoven substrate.
Markes teaches a heat insulating textile sheet comprising a reflective layer of a metallized polymer, usually polyester, film, suitable for clothing purposes, needled between nonwoven fibrous layers (fibers passing through the reflective metallized film), comprising polyester fibers (Examples), which may be hollow, forming a reflective fabric that has a higher strength/durability in normal use and in washing and is still breathable.
McFie teaches a reflective, heat insulating material comprising Insul-Bright, a reflective Mylar (biaxially-oriented polyester film) that is needle-punched with hollow polyester fibers, which allows for a durable, breathable material that reflects radiant energy, while the hollow fibers resist conduction [0015-0017, 0032-0034].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a garment-like wearable product comprising a reflective film as a reflective fabric comprising hollow polyester fibers needle-punched/passing through a nonwoven substrate and a metallized polyester film. One of ordinary skill in the art would have been motivated to form a more durable/washable/breathable reflective metallized film/fabric [Markes] comprising passing hollow fibers to resist conduction [McFie].
Regarding the temperature differential and body-side temperature ranges, Carey/Markes/McFie teach a device comprising the layers arranged as claimed and therefore are considered to be able to produce and would inherently produce such a result.
Regarding claim 2, the fibrous material on the side opposing the metallized/reflective surface forms a fourth layer comprising polyester batting.
Regarding claims 7 and 14-15, the fibrous material on the same side as  the metallized/reflective surface forms an air gap between the reflective film and the adjacent heater wire/layer.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Markes and McFie, as applied to claim 1, further in view of Bart (U.S. Patent No. 4,736,088) (hereinafter “Bart”).
Regarding claim 2, in the event that the fibrous nonwoven comprising hollow fibers is not a fourth layer comprising polyester batting fiber:
Bart teaches heating pad comprising a first skin contacting layer (All Figs. [36/34]) comprising a flannel moisture pervious sheet (first layer) (col. 3, lines 4-7), a resistance heating element (second layer) (All Figs. [22]) comprising a wire being capable of providing a selected temperature (col. 4, lines 35-50), a reflective foil/fabric (third) layer (All Figs. [18]), polyester batting (fourth layer) (All Figs. [16]) the two materials interacting with the heating element to direct heat toward the user and provide a thermal barrier (col. 4, lines 5-30), and an outer covering (fifth layer) (All Figs. [14]) comprising a fabric lamina (col. 4, lines 15-17).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a (third) thermally reflective film/fabric layer with a backing (fourth layer) comprising a polyester batting. One of ordinary skill in the art would have been motivated to provide a thermal barrier to heat escaping the reflective layer and assist in its capabilities at directing heat toward the user/body (col. 4, lines 5-30).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Markes and McFie, as applied to claim 1, further in view of Hammac (U.S. Pub. No. 2008/0077212 A1) (hereinafter “Hammac”) and/or Eco Lady UK (Menstrual Pad Fabrics Comparison) (hereinafter “Eco Lady”).
Regarding claim 4, Carey teaches the layer can be cotton/flannel/jersey as recited above but does not teach the first/skin contacting layer to be a micro mink or fleece layer.
Hammac teaches a warming device/pad, wherein the skin contacting/protecting layer is preferably cotton or fleece [0051].
	AND/OR
Eco Lady teaches a number of top/skin-contacting layers for use in cloth pads, wherein while cottons/flannels/jerseys are very breathable the fleeces and minky fabrics are soft but warm.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a known alternative over a limited number of choices. One of ordinary skill in the art would have been motivated to choose among known cloth padding layers, wherein a user desiring softness/warmth over breathability would have chosen fleece/micro mink.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Markes and McFie, as applied to claim 1, further in view of Shaw (U.S. Patent No. 2,948,802) (hereinafter “Shaw”).
Regarding claim 5, Carey does not teach any particular electrically insulating, thermally conductive fabric/material to confine the heating wire.
Shaw teaches that an wire may be insulated through any means such as a silicone rubber coating and/or it being interwoven into a layer of insulating material/fabric of nylon (col. 2, line 59 – col. 3, line 2).
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to look to the art for particular materials that could be used to confine a heating wire.

Claims 7 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Markes and McFie, as applied to claims 1 & 12, further in view of Johnson (U.S. Patent No. 4,798,936) (hereinafter “Johnson”) OR Connolly et al. (U.S. Pub. No. 2014/0356574 A1) (hereinafter “Connolly”), 
Regarding claims 7 and 14-15, in the event that the fibrous nonwoven on the reflective side of the reflective metallized film does not fulfill the requirements of an air gap:
Johnson teaches a heating pad comprising an electrically resistive material and a rear reflective layer, which is embossed to provide a plurality of air pockets adjacent the resistive layer (claims 1-2, col. 5, lines 15-17).
	OR
Connelly teaches an insulated radiant barrier for a garment, wherein the reflective metallized substrate facing a heat source is provided with an air gap [0022, 0036-0037, 0042-0043].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an air gap/layer between the reflective layer and the resistive heating layer. One of ordinary skill in the art would have been motivated to provide extra layer of thermal insulation [Johnson, claim 2] OR to expose more of the reflective surface to increase reflectivity [0022, 0042-0043].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Markes and McFie, as applied to claim 12, further in view of Arnold (U.S. Patent No. 5,970,718) (hereinafter “Arnold”).
Regarding claim 18, Carey teaches the battery comprises an ON/OFF switch but does not teach an indicator as being for anything other than time [0022-0024].
Arnold teaches a personal temperature control device comprising at least one battery having an on/off switch and a digital indicator that gives an indication of battery performance/life (col. 2, lines 12-29).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a switchable power source with an indicator as claimed. One of ordinary skill in the art would have been motivated to provide information regarding battery performance/life (col. 2, lines 12-29).

Claims 1-3, 5, 7, 9, 12-15, & 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cossaboom (U.S. Patent No. 3,748,436) (hereinafter “Cossaboom”), as evidenced by or in view of Hong (KR 2004-87879 Y1) (hereinafter “Hong”), (further) in view of Markes et al. (CS 269153 B1) (hereinafter “Markes”) and McFie et al. (U.S. Pub. No. 2009/0025127 A1) (hereinafter “McFie”).
Regarding claims 1, 12-13, and 22-26, Cossaboom teaches a wearable electrically heated arm or leg sleeve (pad) comprising an inner/first layer of soft fabric heat retaining material (All Figs. [21/40]), a (second) layer containing embedded heating wires (All Figs. [13/38]), a (third) intermediate layer comprising a heat reflecting flexible foil for reflecting heat generated back toward the user and allowing the outer layers to remain cool (col. 3, lines 12-25), and an outer fabric layer (All Figs. [11/36]). The heating wire is in connection with a battery (col. 4, lines 50-54) and tie cords/strings (engagement mechanism) (All Figs. [23/24 & 34/35]) secure the sleeve/pad to a user, wherein while an explicit temperature differential is not provided, it would have been obvious/optimizable or inherent given the same/similar layers and the fact that the body-contacting side warms while the opposing side stays cool.
In the event that the battery connection is not enabled: 
Hong (KR 2004-87879 Y1) discloses a wearable/portable heating device, improved over the prior art that plugs into a house or automobile outlet [0005-0006], the heating wire being adapted for use with a battery [0008-0010], wherein unidirectional heat flow provided by a reflective layer allows for realization of high temperatures, up to 80 °C, with a low power [0014-0016, 0024-0025 Fig. 5]. As a secondary evidentiary reference enabling Cossaboom (see MPEP 2131.01 I.) or in combination with Cossaboom one of ordinary skill in the art at the time of invention would have understood how (and provides motivation) to apply a portable battery to the heatable wiring of the body-wearable heating device of Cossaboom.
Further regarding claims 1 and 12 and regarding claims 9 and 19-21, the flexible reflective metal foil is not taught to be a reflective metallized polyester film comprising hollow polyester fibers passing through it and a polyester nonwoven substrate.
Markes teaches a heat insulating textile sheet comprising a reflective layer of a metallized polymer, usually polyester, film, suitable for clothing purposes, needled between nonwoven fibrous layers (fibers passing through the reflective metallized film), comprising polyester fibers (Examples), which may be hollow, forming a reflective fabric that has a higher strength/durability in normal use and in washing and is still breathable.
McFie teaches a reflective, heat insulating material comprising Insul-Bright, a reflective Mylar (biaxially-oriented polyester film) that is needle-punched with hollow polyester fibers, which allows for a durable, breathable material that reflects radiant energy, while the hollow fibers resist conduction [0015-0017, 0032-0034].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a garment-like wearable product comprising a reflective film as a reflective fabric comprising hollow polyester fibers needle-punched/passing through a nonwoven substrate and a metallized polyester film. One of ordinary skill in the art would have been motivated to form a more durable/washable/breathable reflective metallized film/fabric [Markes] comprising passing hollow fibers to resist conduction [McFie, 0034].
Regarding claim 2, the fibrous material on the side opposing the metallized/reflective surface forms a fourth layer comprising polyester batting.
Regarding claim 3, the outer layer is formed a pliable cloth material similar to a man’s shirt, wherein a well-known material for a man’s shirt is a mesh fabric (claim 1, col. 3, lines 12-13 & 55-56).
Regarding claims 7 and 14-15, the fibrous material on the same side as  the metallized/reflective surface forms an air gap between the reflective film and the adjacent heater wire/layer.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cossaboom in view of Markes and McFie, as applied to claim 1 above, further in view of Bart (U.S. Patent No. 4,736,088) (hereinafter “Bart”).
Regarding claim 2, in the event that the fibrous nonwoven comprising hollow fibers is not a fourth layer comprising polyester batting fiber:
Bart teaches heating pad comprising a first skin contacting layer (All Figs. [36/34]) comprising a flannel moisture pervious sheet (first layer) (col. 3, lines 4-7), a resistance heating element (second layer) (All Figs. [22]) comprising a wire being capable of providing a selected temperature (col. 4, lines 35-50), a reflective foil/fabric (third) layer (All Figs. [18]), polyester batting (fourth layer) (All Figs. [16]) the two materials interacting with the heating element to direct heat toward the user and provide a thermal barrier (col. 4, lines 5-30), and an outer covering (fifth layer) (All Figs. [14]) comprising a fabric lamina (col. 4, lines 15-17).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a (third) thermally reflective film/fabric layer with a backing (fourth layer) comprising a polyester batting. One of ordinary skill in the art would have been motivated to provide a thermal barrier to heat escaping the reflective layer and assist in its capabilities at directing heat toward the user/body (col. 4, lines 5-30).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cossaboom in view of Markes and McFie, as applied to claim 1 above, further in view of Marshall (What Are the Warmest Materials for Winter?) (hereinafter “Marshall”).
Regarding claim 4, Cossaboom teaches that the inner/first layer next to the skin comprises a felt, soft wool, or chamois cloth that contains heat and feels good against the skin (col. 3, lines 17-20 & col. 4, lines 15-17), but does not teach a fleece or micromink material.
Marshall teaches making garments from wool, fleece, flannel, and velour, wherein fleece is a versatile fabric that does not fray or unravel when cut, designed to mimic wool.
It would have been obvious to one of ordinary skill in the art at the time of invention to form a fleece layer in place of a wool-like layer. One of ordinary skill in the art would have been motivated to use a fabric that does not fray or unravel and is designed to mimic wool.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cossaboom in view of Markes and McFie, as applied to claim 1 above, further in view of Shaw (U.S. Patent No. 2,948,802) (hereinafter “Shaw”).
Regarding claim 5, Cossaboom teaches the wire layer is embedded in a synthetic material such as “orlon” which is acrylic (col. 3, lines 16-17 & 57-59).
In the event that a heating wire embedded in an orlon (acrylic) layer is not seen as functionally equivalent to a nylon layer:
Shaw teaches that a heating wire is attached via embedding by being interwoven into a layer of insulating material/fabric of nylon (col. 2, line 59 – col. 3, line 2).
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to look to the art for particular materials that could be used to confine a heating wire.

Claims 6, 8, 11, & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cossaboom in view of Markes and McFie, as applied to claims 1 & 12 above, further in view of Winningham (U.S. Pub. No. 2020/0214369 A1) (hereinafter “Winningham”).
Regarding claims 6, 8, and 16-18, while Cossaboom teaches away from a user-held battery, a battery storage section or connected to any of the controls/indicators (All Figs. [16]) is not taught.
Winningham teaches an arm warming sleeve comprising an interior/inside (first) layer (All Figs. [46]) for contacting/engaging with the body/skin of a user, such as a cotton or a fleece [0024], a central (second) layer comprising a heating element, wherein the heating element is capable of being selectively heated to increase the temperature of the heating device [0024-0025, 0029], and an outer (fifth) layer comprising a nylon fabric (mesh), wherein a pocket is provided to contain a battery that is small in size and discreet, which is electrically communicating with the heating element [0027-0028], wherein the battery pack comprises a controller and at least one power button, wherein the power button further comprises a light source (indicator) that displays the amount of power/time left in the battery [0029-0031].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a pocket for carrying a small battery pack as claimed. One of ordinary skill in the art would have been motivated to form a self-carried battery that is small and discreet (not user carried) allowing continuous use with swappable batteries [0028].
Regarding claim 11, Winningham teaches an alternative method of connecting a sleeve comprising a hook-and-hook fastening arrangement at the shoulder and at the wrist that allows for tightening [0020, 0022].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a hook and loop engagement mechanism for a sleeve. One of ordinary skill in the art would have been motivated to form an alternative mode of engagement.

Claims 7 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cossaboom in view of Markes and McFie, as applied to claims 1 & 12 above, further in view of Aihara (JP 07-192851 A) (hereinafter “Aihara”) OR Yoshii et al. (JP 2009-009835 A) (hereinafter “Yoshii”).
Regarding claims 7 and 14-15, in the event that the fibrous nonwoven on the reflective side of the reflective metallized film does not fulfill the requirements of an air gap:
Aihara teaches a portable heating element comprising a planar heating element (All Figs. [21]) having laminated thereto in order an air layer forming material (All Figs. [22]), a reflective film (All Figs. [23]), and a heat insulating material (All Figs. [24]) [0013, 0015].
	OR
Yoshii teaches a planar flexible heating element [0001] comprising a heating element comprising a heater (All Figs. [3]) and electrical insulating layer (All Figs. [2]) and at least one spacer (All Figs. [5]) forming a gap/air layer between the heating element and a reflective metal foil (All Figs. [6]), which is further backed by a heat insulating material (All Figs. [7]) [0005, 0007, 0009, 0014].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an air gap/layer between the reflective layer and a heating element. One of ordinary skill in the art would have been motivated to increase lightweightness and also heat insulation and efficiency in heat reflection [Aihara; 0008 & 0015] OR [Yoshii; 0005 & 0007].

Claims 1-2, 6-9, & 12-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 03/059099 A1) (hereinafter “Kim”) in view of Neidnig (U.S. Pub. No. 2,617,916) (hereinafter “Neidnig”), Markes et al. (CS 269153 B1) (hereinafter “Markes”), and McFie et al. (U.S. Pub. No. 2009/0025127 A1) (hereinafter “McFie”).
Regarding claims 1, 6, 8, 12-13, and 16-18, 21-26, Kim teaches a washable electric heating device such as abdominal binder (Fig. 19), wherein the abdominal binder comprises a first outer (user-facing) layer, an intermediate insulated heating layer comprising a sheathed heating wire that may be bonded to an outer layer, and a second outer (environment-facing) layer (pgs. 15-16) and further forming a pocket for receiving batteries/a control panel in electrical communication with the wires, wherein the control panel functions to switch the device on and off, adjust the heating temperature, and display the remaining power for displaying the charge level of the batteries (pg. 3, lines 5-18), and a hook-and-loop engagement mechanism.
Further regarding claims 1 and 12 and regarding claims 9 and  19-21, a layer between the heating layer and the second outer (environment-facing) layer comprising a reflective material/fabric positioned to reflect heat emanating from the wires back toward the user-facing outer layer, specifically a reflective metallized polyester film comprising hollow polyester fibers passing through it and a polyester nonwoven substrate is not taught.
Neidnig teaches a wrappable heating pad for an arm, leg, or other body part (col. 3, lines 23-28) a retaining means, such as a zipper, comprising first and second outer fabric layers encasing a wire heater and between the outer environment facing fabric layer and the heater, an aluminum foil or other suitable radiant heat reflector is placed preventing heat loss to the environment and additional heat to the body/first outer fabric layer (col. 2, lines 30-45).
Markes teaches a heat insulating textile sheet comprising a reflective layer of a metallized polymer, usually polyester, film, suitable for clothing purposes, needled between nonwoven fibrous layers (fibers passing through the reflective metallized film), comprising polyester fibers (Examples), which may be hollow, forming a reflective fabric that has a higher strength/durability in normal use and in washing and is still breathable.
McFie teaches a reflective, heat insulating material comprising Insul-Bright, a reflective Mylar (biaxially-oriented polyester film) that is needle-punched with hollow polyester fibers, which allows for a durable, breathable material that reflects radiant energy, while the hollow fibers resist conduction [0015-0017, 0032-0034].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a garment-like wearable product comprising a reflective film as a reflective fabric comprising hollow polyester fibers needle-punched/passing through a nonwoven substrate and a metallized polyester film. One of ordinary skill in the art would have been motivated to form a more durable/washable/breathable reflective metallized film/fabric [Markes] comprising passing hollow fibers to resist conduction [McFie].
Regarding the temperature differential and body-side temperature ranges, Kim/Neidnig /Markes/McFie teach a device comprising the layers arranged as claimed and therefore are considered to be able to produce and would inherently produce such a result.
Regarding claim 2, the fibrous material on the side opposing the metallized/reflective surface forms a fourth layer comprising polyester batting.
Regarding claims 7 and 14-15, the fibrous material on the same side as  the metallized/reflective surface forms an air gap between the reflective film and the adjacent heater wire/layer.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Neidnig, Markes, and McFie, as applied to claim 1 above, further in view of Bart (U.S. Patent No. 4,736,088) (hereinafter “Bart”).
Regarding claim 2, in the event that the fibrous nonwoven comprising hollow fibers is not a fourth layer comprising polyester batting fiber:
Bart teaches heating pad comprising a first skin contacting layer (All Figs. [36/34]) comprising a flannel moisture pervious sheet (first layer) (col. 3, lines 4-7), a resistance heating element (second layer) (All Figs. [22]) comprising a wire being capable of providing a selected temperature (col. 4, lines 35-50), a reflective foil/fabric (third) layer (All Figs. [18]), polyester batting (fourth layer) (All Figs. [16]) the two materials interacting with the heating element to direct heat toward the user and provide a thermal barrier (col. 4, lines 5-30), and an outer covering (fifth layer) (All Figs. [14]) comprising a fabric lamina (col. 4, lines 15-17).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a (third) thermally reflective film/fabric layer with a backing (fourth layer) comprising a polyester batting. One of ordinary skill in the art would have been motivated to provide a thermal barrier to heat escaping the reflective layer and assist in its capabilities at directing heat toward the user/body (col. 4, lines 5-30).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Neidnig, Markes, and McFie, as applied to claim 1 above, further in view of Cossaboom (U.S. Patent No. 3,748,436) (hereinafter “Cossaboom”), with claim 4 being additionally in view of Marshall (What Are the Warmest Materials for Winter?) (hereinafter “Marshall”).
Regarding claims 3-4, no particular material is specified for the first (user-facing) outer fabric layer and the second (environment-facing) outer fabric layer of Kim/Neidnig.
Cossaboom teaches a heating sleeve comprising an inner fabric layer comprising the inner/first layer next to the skin comprises a felt, soft wool, or chamois cloth that contains heat and feels good against the skin (col. 3, lines 17-20 & col. 4, lines 15-17) and an outer layer is formed a pliable cloth material similar to a man’s shirt, wherein a well-known material for a man’s shirt is a mesh fabric (claim 1, col. 3, lines 12-13 & 55-56).
It would have been obvious and motivated to look to the art for particular fabric materials forming a heating pad/sleeve, each fulfill their function (i.e. feel comfortable/soft & look aesthetically pleasing/similar to a shirt).
Further regarding claim 4, Marshall teaches making garments from wool, fleece, flannel, and velour, wherein fleece is a versatile fabric that does not fray or unravel when cut, designed to mimic wool.
It would have been obvious to one of ordinary skill in the art at the time of invention to form a fleece layer in place of a wool-like layer. One of ordinary skill in the art would have been motivated to use a fabric that does not fray or unravel and is designed to mimic wool.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Neidnig, Markes, and McFie, as applied to claim 1 above, further in view of Shaw (U.S. Patent No. 2,948,802) (hereinafter “Shaw”).
Regarding claim 5, Kim teaches the wire is attached and held in place by adhesive or sewing to at least one of the outer layers.
Shaw teaches that a heating wire is attached via embedding by being interwoven into a layer of insulating material/fabric of nylon (col. 2, line 59 – col. 3, line 2).
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to look to the art for particular materials that could be used to confine a heating wire.

Claims 7 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cossaboom in view of Markes and McFie, as applied to claims 1 & 12 above, further in view of further in view of Aihara (JP 07-192851 A) (hereinafter “Aihara”) OR Yoshii et al. (JP 2009-009835 A) (hereinafter “Yoshii”).
Regarding claims 7 and 14-15, in the event that the fibrous nonwoven on the reflective side of the reflective metallized film does not fulfill the requirements of an air gap:
Aihara teaches a portable heating element comprising a planar heating element (All Figs. [21]) having laminated thereto in order an air layer forming material (All Figs. [22]), a reflective film (All Figs. [23]), and a heat insulating material (All Figs. [24]) [0013, 0015].
	OR
Yoshii teaches a planar flexible heating element [0001] comprising a heating element comprising a heater (All Figs. [3]) and electrical insulating layer (All Figs. [2]) and at least one spacer (All Figs. [5]) forming a gap/air layer between the heating element and a reflective metal foil (All Figs. [6]), which is further backed by a heat insulating material (All Figs. [7]) [0005, 0007, 0009, 0014].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an air gap/layer between the reflective layer and a heating element. One of ordinary skill in the art would have been motivated to increase lightweightness and also heat insulation and efficiency in heat reflection [Aihara; 0008 & 0015] OR [Yoshii; 0005 & 0007].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 5th, 2022